J-S16019-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    DUAUNE-MARC SHIRA BALL                     :
                                               :   No. 1481 MDA 2017
                       Appellant               :

           Appeal from the Judgment of Sentence September 7, 2017
      In the Court of Common Pleas of Centre County Criminal Division at
                        No(s): CP-14-CR-0000986-2016

BEFORE:      BOWES, J., MURRAY, J., and PLATT*, J.

MEMORANDUM BY MURRAY, J.:                                 FILED APRIL 04, 2018

       Duane-Marc Shira Ball (Appellant) appeals from the judgment of

sentence entered after the trial court convicted him of possession of a

controlled substance, possession with the intent to manufacturer or deliver a

controlled substance, and possession of drug paraphernalia.1 We affirm.

       This case stems from a traffic stop conducted by Corporal Reed Grenci

(Corporal Grenci) of the Pennsylvania State Police (PSP). Corporal Grenci is

an 18-year veteran of the PSP and is presently the Central Supervisor in the

Safe Highways Initiative for Effective Law Enforcement (SHIELD) Unit. The

SHIELD Unit specializes in criminal highway interdiction in an effort to make


____________________________________________


* Retired Senior Judge assigned to the Superior Court.

1   35 P.S. §§ 780-113(a)(16), (30), (32).
J-S16019-18


Pennsylvania’s     motorways       safer   by     enforcing    the   Vehicle    Code   and

investigating suspected criminal activity.

       On May 26, 2016, at approximately 1:20 p.m., Corporal Grenci stopped

Appellant’s vehicle along Interstate 80 in Snow Shoe Township, Centre

County, based on his belief that Appellant’s windows were illegally tinted. See

75 Pa.C.S.A. § 4524(e)(1). As Corporal Grenci approached the vehicle, he

noticed that Appellant was the sole occupant, that the vehicle contained an

air freshener, that there were no keys accompanying the single key in the

ignition, and that there was no clutter in the vehicle. When Corporal Grenci

asked Appellant his destination, Appellant stated that he was travelling to

Canton, Ohio to visit his cousin.

       While    verifying    Appellant’s       license,   registration,   and   insurance

information, Corporal Grenci learned that Appellant possessed a Brooklyn,

New York address, that the vehicle was registered to a third party in

Philadelphia, Pennsylvania,2 and that the vehicle’s insurance became active

on February 10, 2016 and was to expire on May 31, 2016, just a few days

later. Additionally, while Corporal Grenci verified Appellant’s driver’s license,

he learned that Appellant’s name was an alias for “Orlando Parker,” whom the

Federal Drug Enforcement Agency had arrested in 2009 on suspicion of

marijuana trafficking. Corporal Grenci testified, “[a]t that point I got my tint



____________________________________________


2   Appellant later identified the owner of the vehicle as his paramour.

                                           -2-
J-S16019-18


meter and took the tint meter reading.”       N.T., 1/31/17, at 102.    Corporal

Grenci confirmed that the tinted windows were in violation of the Vehicle Code,

but told Appellant he would receive a warning rather than a ticket. Id. In an

effort to verify Appellant’s identity, Corporal Grenci asked Appellant about

“Orlando Parker” and whether Appellant had ever been arrested. Appellant

initially responded by stating that he had never been arrested and that he had

discovered that his name was associated with another person, but had cleared

up the confusion up by visiting a “federal building.”     Id. at 27.   However,

Appellant subsequently admitted that he had been arrested and questioned in

a marijuana trafficking investigation but claimed he was not charged with any

crime.

      At this point, Appellant became extremely nervous and began shaking

and trembling. In addition, he was unable to recall his social security number

and unable to give Corporal Grenci the name of the cousin he was on his way

to visit without first pausing to think for several seconds. Corporal Grenci also

noticed during the stop that Appellant made two separate cellphone calls, one

of which was on speakerphone.

      Based on this information, Corporal Grenci suspected that Appellant was

involved in drug trafficking and asked Appellant if he could search the vehicle.

When Appellant refused, Corporal Grenci contacted a canine unit to conduct a

sniff search of the outside of the vehicle.




                                      -3-
J-S16019-18


      During the canine sniff search, the canine alerted the troopers to the

presence of contraband in the vehicle’s trunk. Corporal Grenci proceeded to

manually search the vehicle’s trunk and recovered approximately 50 pounds

of marijuana, two cellphones, and $370.00 in cash. Appellant was arrested

and charged with the aforementioned offenses.

      On July 27, 2016, Appellant filed a pre-trial suppression motion in which

he argued that Corporal Grenci impermissibly extended the traffic stop in the

absence of reasonable suspicion that criminal activity was afoot. On August

16, 2016, Appellant also served a subpoena on Corporal Grenci that sought to

compel Corporal Grenci’s attendance at the hearing on Appellant’s suppression

motion and directed Corporal Grenci to bring with him any training or

educational material that he had received related to traffic stops and drug

interdiction and all reports related to drug possession arrests that he had

made on a highway in the last three years. On December 14, 2016, the Office

of the Attorney General filed a motion to quash Appellant’s subpoena. On

January 4, 2017, the trial court granted the motion to quash in part as it

related to Appellant’s demand that Corporal Grenci bring with him documents

related to his prior drug arrests and any other educational information that he

possessed.

      On January 31, 2017, the trial court held a hearing on Appellant’s

suppression motion; it denied the motion on April 27, 2017. On June 1, 2017,

the trial court conducted a stipulated bench trial, at the conclusion of which it


                                      -4-
J-S16019-18


found Appellant guilty of all charges. On September 7, 2017, the trial court

sentenced Appellant to 9 to 18 months of incarceration followed by one year

of probation.

      Appellant filed this timely appeal. On October 3, 2017, the trial court

ordered Appellant to file a concise statement of errors complained of on appeal

pursuant to Pennsylvania Rule of Appellate Procedure 1925(b). On October

20, 2017, Appellant timely filed his Rule 1925(b) statement.

      Appellant presents the following issues for our review:

      1.    Whether the lower court denied [Appellant] the opportunity
      to present a complete defense and compel the attendance of
      witnesses in his favor when it quashed the subpoena[] issued to
      the Pennsylvania State Police?

      2.    Whether the lower court erred by allowing Corporal [] Grenci
      to subvert the protections of Article I, [S]ection 8 of the
      Pennsylvania Constitution and the Fourth and Fourteenth
      Amendments to the United States Constitution when it concluded
      that “Indicators” established probable cause to believe that
      criminal activity was afoot and accordingly denied [Appellant]’s
      motion to suppress.

      3.     Whether the lower court erred by concluding that Corporal
      [] Grenci did not exceed his authority during a routine traffic stop
      (i.e., to check documentation, ask a few brief questions, issue a
      citation or warning, and allow [Appellant] to continue on his way)
      when he engaged in aggressive questioning and otherwise held
      [Appellant] beyond the time necessary to complete the stop.

Appellant’s Brief at 9.

      First, Appellant argues that the trial court erred in quashing his

subpoena that directed Corporal Grenci to bring with him to the suppression

hearing any training or educational material that he had received related to



                                     -5-
J-S16019-18


traffic stops and drug interdiction and all reports related to drug possession

arrests he had made on a highway in the last three years. “Typically, the

standard of review regarding a motion to quash a subpoena is whether the

trial court abused its discretion.”   Commonwealth v. McClure, 172 A.3d

668, 683 (Pa. Super. 2017) (quotations and citation omitted).         Where the

issue raised, however, “is purely a question of law, this Court’s standard of

review is de novo and our scope of review is plenary.” Id. (quotations and

citation omitted).

        The trial court concluded that the documentation Appellant sought was

“investigative information” under the Pennsylvania Criminal History Record

Information Act (CHRIA), 18 Pa.C.S.A. §§ 9101-9183, and that only a

“criminal justice agency” could request and receive such information. Trial

Court Opinion, 11/22/17, at 3-4. Section 9102 of CHRIA defines “investigative

information” as, “Information assembled as a result of the performance of any

inquiry, formal or informal, into a criminal incident or an allegation of criminal

wrongdoing and may include modus operandi information.” 18 Pa.C.S.A. §

9102.

        Section 9106(c)(4) of CHRIA restricts the dissemination of “investigative

information” unless the party requesting the information is a criminal justice

agency:

        Investigative and treatment information shall not be disseminated
        to any department, agency or individual unless the department,
        agency or individual requesting the information is a criminal
        justice agency which requests the information in connection with

                                       -6-
J-S16019-18


      its duties, and the request is based upon a name, fingerprints,
      modus operandi, genetic typing, voice print or other identifying
      characteristic.

18 Pa.C.S.A. § 9106(c)(4) (emphasis added).

      CHRIA defines a criminal justice agency as:

      Any court, including the minor judiciary, with criminal jurisdiction
      or any other governmental agency, or subunit thereof, created by
      statute or by the State or Federal constitutions, specifically
      authorized to perform as its principal function the administration
      of criminal justice, and which allocates a substantial portion of its
      annual budget to such function. Criminal justice agencies include,
      but are not limited to: organized State and municipal police
      departments, local detention facilities, county, regional and State
      correctional facilities, probation agencies, district or prosecuting
      attorneys, parole boards, pardon boards, the facilities and
      administrative offices of the Department of Public Welfare that
      provide care, guidance and control to adjudicated delinquents,
      and such agencies or subunits thereof, as are declared by the
      Attorney General to be criminal justice agencies as determined by
      a review of applicable statutes and the State and Federal
      Constitutions or both.

18 Pa.C.S.A. § 9102 (footnote omitted).

      Appellant argues that his subpoena “did not compel the State Police to

provide the documents to counsel or [Appellant],” but instead directed

Corporal Grenci to bring them to the Court of Common Pleas of Centre County,

a criminal agency under Section 9102. Appellant’s Brief at 23. Upon review,

we conclude that the trial court did not err in quashing Appellant’s subpoena.

      This court has held “that records of the PSP relating to a criminal

investigation of an accused who wished to inspect these records could not be

disclosed through the testimony of a subordinate PSP officer at trial.”

Commonwealth v. McElroy, 665 A.2d 813, 818 (Pa. Super. 1995) (citing


                                      -7-
J-S16019-18


Commonwealth v. Friday, 90 A.2d 856, 860 (Pa. Super. 1952)).                  “The

proper mode of procedure” for requesting such records is “the service of a

subpoena duces tecum upon the Commissioner of the PSP as the legal

custodian of records[.]” Id. We explained that the Commissioner of the PSP

is “the legal custodian of the records” and consequently, a criminal defendant

may only “obtain evidence [that] s/he deems material and [that] cannot be

obtained through other avenues by service of a subpoena duces tecum upon

the custodian of the record or other evidence sought.” Id.

       In this case, Appellant concedes that he served his subpoena on

Corporal Grenci, a supervisor in the SHIELD unit of the PSP, not the

Commissioner of the PSP. Appellant’s Brief at 23. Corporal Grenci is, without

question, subordinate to the Commissioner.          Thus, Appellant improperly

issued the subpoena. Although counsel for Appellant has claimed, both before

the trial court and in his appellate brief to this Court, that he either had or was

going to take the necessary measures to cure this procedural defect, there is

no evidence in the certified record that such measures occurred. Accordingly,

we conclude that the trial court did not err in quashing Appellant’s subpoena.3


____________________________________________


3   The trial court quashed Appellant’s subpoena on substantive grounds,
concluding that the documentation Appellant sought was “investigative
information” and that only a “criminal justice agency,” not Appellant, could
request and receive such information. Trial Court Opinion, 11/22/17, at 3-4.
Although our reasoning differs from that of the trial court, it is well settled
that an appellate court can affirm on any basis. In re Jacobs, 15 A.3d 509,
n.1 (Pa. Super. 2011) (“[This Court is] not bound by the rationale of the trial
court, and may affirm on any basis.”).

                                           -8-
J-S16019-18


      Next, we address Appellant’s second and third issues together because

they challenge the trial court’s denial of his suppression motion. Specifically,

Appellant argues that Corporal Grenci did not possess the reasonable

suspicion necessary to detain him for the purpose of conducting a canine sniff.

Appellant asserts that the facts relied upon by the trial court in concluding that

Corporal Grenci had reasonable suspicion to conduct a canine search of

Appellant’s vehicle were wholly innocent, “innocuous,” and provided Corporal

Grenci with “nothing more than a hunch that [Appellant] was involved in

criminal activity.” Appellant’s Brief at 25.

      The standard of review for the denial of a motion to suppress evidence

is as follows:

      [An appellate court’s] standard of review in addressing a challenge
      to the denial of a suppression motion is limited to determining
      whether the suppression court’s factual findings are supported by
      the record and whether the legal conclusions drawn from those
      facts are correct. Because the Commonwealth prevailed before
      the suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, [the appellate court is] bound by [those]
      findings and may reverse only if the court’s legal conclusions are
      erroneous. Where ... the appeal of the determination of the
      suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to [ ] plenary review.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (citation

omitted). Our review is limited to the suppression hearing record. In re L.J.,



                                      -9-
J-S16019-18


79 A.3d 1073, 1085 (Pa. 2013). “[I]t is the sole province of the suppression

court to weigh the credibility of witnesses,” and “the suppression court judge

is entitled to believe all, part or none of the evidence presented.”

Commonwealth v. Blasioli, 685 A.2d 151, 157 (Pa. Super. 1996) (quotation

and citation omitted), affirmed, 713 A.2d 1117 (Pa. 1998).

      Instantly, Appellant does not dispute the legality of the initial traffic stop

based on the dark tint of the vehicle’s windows. Instead, Appellant contends

that Corporal Grenci impermissibly extended the traffic stop and improperly

conducted a canine sniff of the vehicle because he lacked reasonable suspicion

of criminal activity beyond the initial reason for the stop – in this case the

illegally tinted windows.

      During a traffic stop, an officer “may ask the detainee a moderate

number of questions to determine his identity and to try to obtain information

confirming or dispelling the officer’s suspicions.” Berkemer v. McCarty, 468

U.S. 420, 439 (1984). “[I]f there is a legitimate stop for a traffic violation ...

additional suspicion may arise before the initial stop’s purpose has been

fulfilled; then, detention may be permissible to investigate the new

suspicions.” Commonwealth v. Chase, 960 A.2d 108, 115 n.5 (Pa. 2008).

This Court has held that such investigations, including a canine sniff of the

exterior   of   a   vehicle,   must   be   supported   by   reasonable   suspicion.

Commonwealth v. Harris, 176 A.3d 1009, 1021 (Pa. Super. 2017)

(“[C]onsidering the relatively minor privacy interest in the exterior of the


                                       - 10 -
J-S16019-18


vehicle and the minimal intrusion occasioned by a canine sniff, ...mere

reasonable suspicion, rather than probable cause, [is] required prior to [a dog]

sniffing the exterior of [a] vehicle.”).

      Our Supreme Court has explained:

      A police officer may detain an individual in order to conduct an
      investigation if that officer reasonably suspects that the individual
      is engaging in criminal conduct. Commonwealth v. Cook, [] 735
      A.2d 673, 676 ([Pa.] 1999). “This standard, less stringent than
      probable cause, is commonly known as reasonable suspicion.” Id.
      In order to determine whether the police officer had reasonable
      suspicion, the totality of the circumstances must be considered.
      In re D.M., [] 781 A.2d 1161, 1163 ([Pa.] 2001). In making this
      determination, we must give “due weight ... to the specific
      reasonable inferences [the police officer] is entitled to draw from
      the facts in light of his experience.” Cook, 735 A.2d at 676
      (quoting Terry v. Ohio, 392 U.S. 1, 27 [] (1968)). Also, the
      totality of the circumstances test does not limit our inquiry to an
      examination of only those facts that clearly indicate criminal
      conduct. Rather, “[e]ven a combination of innocent facts, when
      taken together, may warrant further investigation by the police
      officer.” [Id.]

Commonwealth v. Rogers, 849 A.2d 1185, 1189 (Pa. 2004).

      We conclude that Corporal Grenci possessed reasonable suspicion to

detain Appellant and request a canine sniff of the vehicle. Corporal Grenci,

who had extensive training and experience in drug interdiction as a member

of the PSP’s SHIELD Unit, testified that he stopped Appellant along Interstate

80, which is widely known as a major drug trafficking corridor in the United

States. N.T., 1/31/17, at 10. He explained that he immediately observed in

the car an air freshener, two cans of Red Bull, a single key in the ignition

unaccompanied by house keys, and a clean interior of the vehicle with no



                                      - 11 -
J-S16019-18


visible luggage or clutter beyond a sweatshirt in the backseat.       Id. at 17.

Corporal Grenci stated that based on his experience, drug traffickers often use

air fresheners to mask the smell of controlled substances, and energy drinks

for long trips with immediate turnarounds. Id. at 18. Corporal Grenci testified

that the single key in the ignition also indicated that the vehicle was owned

by a third party and that, in his experience, drug traffickers commonly use

third-party vehicles so that the driver can claim that he did not know the

vehicle contained drugs. Id. at 17-18.

      When Corporal Grenci verified Appellant’s license, registration and

insurance information, he discovered that Appellant resided in Brooklyn, New

York, that the car was registered to a third-party in Philadelphia, Pennsylvania,

and that the car’s insurance became active on February 10, 2016 and was set

to expire on May 31, 2016, just a few days later. Id. at 13-18. Corporal

Grenci testified that based on his experience, drug traffickers often use

vehicles with registrations or insurance that are only active for a short period

of time because it makes it more difficult for the police to track and conduct

surveillance on the vehicles. Id. at 16-18.

      As Corporal Grenci was in the process of verifying Appellant’s license in

his computer, he learned that Appellant’s name was an alias for another

identity, “Orlando Parker,” whom the Federal Drug Enforcement Agency had

arrested in 2009 for marijuana trafficking.      Id. at 24-25.    At this point,

Corporal Grenci was unable to verify Appellant’s actual identity. Id. at 25-26.


                                     - 12 -
J-S16019-18


Consequently, Corporal Grenci questioned Appellant about the name “Orlando

Parker” and whether Appellant had ever been arrested. Id. at 26-27. While

Appellant initially claimed that he had never been arrested, he eventually

admitted to Corporal Grenci that he had been arrested and questioned in

connection with a marijuana trafficking ring. Id. at 27-28, 32-33. Corporal

Grenci testified that based on his experience, Appellant’s behavior was

consistent with a person engaged in criminal activity. Id. at 32.

      From this moment forward, Corporal Grenci indicated that Appellant

became extremely nervous to the point that he was shaking and trembling

and was unable to properly recount his social security number and had to

pause several seconds before answering when Corporal Grenci asked him for

the name of the cousin he was planning to visit. Id. at 28-33. Corporal Grenci

reiterated that Appellant’s demeanor, based on Corporal Grenci’s training and

experience, was suspicious for criminal activity. Id. at 33.

      Further, Corporal Grenci testified Appellant was talking on his cellphone

on two different occasions during the traffic stop, with one of the calls being

on speakerphone. Id. at 37-38. Although he did not hear what was discussed

during those phone conversations, Corporal Grenci testified that in his

experience, drug traffickers will make calls during a traffic stop to inform their

suppliers or trail cars that they have been stopped. Id.

      Corporal Grenci testified that based on the totality of this information,

he believed that Appellant was trafficking drugs and therefore asked for


                                     - 13 -
J-S16019-18


Appellant’s consent to search the vehicle. Id. at 34. When Appellant declined,

Corporal Grenci called the canine unit. Id. at 35.

      The trial court credited Corporal Grenci’s testimony and concluded:

      While no single factor would necessarily suffice to establish
      reasonable suspicion, viewing Corporal Grenci’s testimony in its
      totality supplies a valid basis upon which he could extend the
      traffic stop to continue his investigation. The [c]ourt finds the
      totality of the circumstances supported Corporal Grenci’s
      reasonable suspicion that criminal activity was afoot and thus
      permitted him to investigate his suspicion by requesting a canine
      unit to conduct a sniff search of the exterior of [Appellant]’s
      vehicle.

Trial Court Opinion, 4/27/17, at 6. After careful consideration, we agree.

      We are aware that, when viewed on their own, several of the indicators

upon which Corporal Grenci relied appear innocuous. For example, we would

not conclude that a police officer could detain a vehicle on suspicion for drug

trafficking and subject it to a canine sniff merely because the vehicle contained

an air freshener or energy drinks, because it was free from clutter, or because

the officer stopped the vehicle along Interstate 80. We are, however, required

to view the totality of the circumstances. Rogers, 849 A.2d at 1189. In doing

so, considering these indicators along with other factors including that this

stop involved a vehicle owned by a third party with insurance set to expire

only a few days after the stop, Appellant’s prior arrest for marijuana

trafficking, and his escalating nervousness when Corporal Grenci questioned

him about that arrest, lead us to conclude that the record supports the trial




                                     - 14 -
J-S16019-18


court’s determination that Corporal Grenci’s detention of Appellant was

supported by reasonable suspicion. Recent case law supports our conclusion.

     This Court, in Commonwealth v. Freeman, 150 A.3d 32 (Pa. Super.

2016), appeal denied, 169 A.3d 524 (Pa. 2017), held that an investigative

detention and canine sniff search of a vehicle was supported by reasonable

suspicion under circumstances factually similar to this case. In Freeman, a

Pennsylvania State Trooper stopped a vehicle along Interstate 80 for an

unsafe lane change and following another vehicle too closely.      Id. at 33.

During the stop, the trooper observed air fresheners, that the vehicle was a

single-day rental, that the defendant was verbally inconsistent as to where he

was traveling and why he was traveling to that location, that defendant was

acting nervous and “somewhat shaky,” and that the defendant had been

arrested previously for a gun crime. Id. at 37.

     Based on these observations, this Court affirmed the trial court’s

determination that the state trooper possessed the reasonable suspicion

necessary to detain the vehicle and request a canine sniff search. Id. at 40-

41. We explained:

     We recognize that, when viewed in isolation, many of the facts on
     which the troopers relied appear innocuous. We would hesitate to
     hold that a vehicle may be detained for more than an hour and
     subjected to a canine search merely because it had been rented
     for a one-way trip from New York to Binghamton, a purported drug
     destination, or because the driver, when stopped, appeared
     agitated. But we are required to review the circumstances in their
     totality, and, upon doing so, we conclude that the evidence was
     sufficient to support the trial court’s determination that the


                                    - 15 -
J-S16019-18


      troopers’ detention of Appellant was supported by reasonable
      suspicion.

Id. at 41.

      Here, as with Freeman, Corporal Grenci stopped Appellant along

Interstate 80 and observed that Appellant’s vehicle was registered to a third

party, was exceptionally clean and contained an air freshener, that Appellant

had an arrest history, and became progressively more nervous during the

encounter. Additionally, with respect to Appellant’s prior arrest for marijuana

trafficking, Corporal Grenci had even greater reason to believe that Appellant

was involved in drug activity than the trooper in Freeman, given that (1) the

defendant in Freeman only had a prior arrest for a gun violation while

Appellant was previously arrested for a drug crime, and (2) Appellant lied

about his prior arrest. See id. at 33.

      Accordingly, we conclude that the trial court did not err in determining

that the totality of the circumstances in this case supported Corporal Grenci’s

suspicion that Appellant was engaged in criminal activity. While this may be

a close case, we discern no basis upon which to reverse the trial court’s denial

of Appellant’s suppression motion.

      Appellant contends that this case is analogous to this Court’s decision in

Commonwealth v. Dales, 820 A.2d 807 (Pa. Super. 2003). In Dales, a

police officer stopped a vehicle for excessive window tinting.     Id. at 809.

During that stop, the officer observed several air fresheners in the vehicle and

detected a smell that “he described as medicine, something like Bactine.” Id.

                                     - 16 -
J-S16019-18


at 810. The officer also noted that the defendant appeared nervous when

answering his questions. Id.

      After the officer verified the defendant’s license, registration, and

insurance – without issue – he gave the defendant a written warning for the

tinted windows and explained to him the appropriate amount of tinting on a

vehicle’s windows. Id. The officer then began asking the defendant questions

about where he was travelling and who he was visiting. Id. at 811. Noticing

inconsistencies in the defendant’s answers, the officer asked the defendant if

there was anything illegal in the vehicle. Id. The driver responded in the

negative and consented to a search of the vehicle. Id. Upon searching the

vehicle, the officer discovered approximately one pound of crack cocaine in

the trunk. Id.

      The trial court granted the defendant’s motion to suppress the crack

cocaine discovered by the officer and this Court affirmed. Id. at 811, 815.

We explained:

         Initially, we note that the reason for the initial traffic stop was
      the excessive tinting on Defendant’s vehicle's windows. When
      Officer Clee approached Defendant and requested his license,
      registration, and proof of insurance, Defendant complied and gave
      Officer Clee the requested documents. Officer Clee then returned
      to his police car, radioed the information in, and established that
      everything was in order. He then wrote up a warning slip advising
      Defendant of the excessive tinting and returned to Defendant’s
      vehicle. Officer Clee then instructed Defendant to accompany him
      back to the police vehicle so that he could instruct Defendant on
      the proper amount of tinting, as demonstrated by the tinting of
      the police vehicle’s windows. Defendant complied and followed
      Officer Clee to the police vehicle, where Officer Clee took
      approximately 20-30 seconds to point out the permissible amount

                                     - 17 -
J-S16019-18


      of tinting.       Following this exchange, Officer Clee returned
      Defendant’s various documents to him along with the warning
      regarding the excessive tint. We conclude that the purpose of the
      initial traffic stop ended at this point.

          Nonetheless, Officer Clee continued with a “second ... round of
      questioning.” … [W]e conclude that this second round of
      questioning constituted an investigative detention, and that
      Officer Clee lacked the reasonable suspicion necessary to support
      it. …

                             *     *     *

         [A]t the point in time that the second round of questioning
      began, Officer Clee had only observed the following facts: (1)
      there was a smell of bactine emanating from Defendant’s vehicle;
      (2) there were several air fresheners in the vehicle; and (3)
      Defendant appeared nervous.

          We conclude that these facts were insufficient to establish
      anything more than a hunch of possible criminal activity being
      afoot. Thus, we find that Officer Clee lacked the reasonable
      suspicion necessary to conduct the second round of questioning,
      and consequently, the continued investigative detention was
      illegal.

Id. at 814-815.

      Dales stands for the proposition that where a police officer seeks to

detain a vehicle beyond the initial purpose of a traffic stop, the officer must

have reasonable suspicion that the defendant is engaged in criminal activity.

Appellant’s case is distinguishable from Dales.     Corporal Grenci observed

several factors which together coalesced and caused him to believe Appellant

was engaged in drug trafficking (e.g., the stop occurred on Interstate 80, the

air freshener, the two cans of Red Bull, a third party owned the vehicle, the

insurance of the vehicle was set to expire in a few days and was only active

for a short period of time, and Appellant’s arrest for marijuana trafficking).

                                    - 18 -
J-S16019-18


Corporal Grenci learned of each of these indicators before completing

verification of Appellant’s identity.     Further, because of the confusion

surrounding “Orlando Parker,” Corporal Grenci questioned Appellant about his

identity, at which time Appellant initially lied about his past arrest and became

increasingly nervous. All of this occurred before Corporal Grenci had a chance

to issue a citation for the excessively tinted windows of the vehicle. Unlike

the police officer in Dales, Corporal Grenci never established that “everything

was in order.” Id.

      After careful review, and for the above reasons, we conclude that the

trial court did not err in determining that the investigative detention was

supported by reasonable suspicion. We therefore affirm Appellant’s judgment

of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/4/2018




                                     - 19 -